95 F.3d 1154
NOTICE: Seventh Circuit Rule 53(b)(2) states unpublished orders shall not be cited or used as precedent except to support a claim of res judicata, collateral estoppel or law of the case in any federal court within the circuit.Esther FIDIS, Plaintiff-Appellant,v.LAKESIDE MEDICAL CENTER, Defendant-Appellee.
No. 95-2584.
United States Court of Appeals, Seventh Circuit.
Submitted Aug. 1, 1996.*Decided Aug. 21, 1996.Rehearing Denied Oct. 17, 1996.

Before RIPPLE, MANION and ROVNER, Circuit Judges.

ORDER

1
Esther Fidis brought a complaint against the Lakeside Medical Center alleging that she was discriminated against on the basis of race in violation of Title VII, 42 U.S.C. § 2000e, et seq.   The district court granted summary judgment in favor of Lakeside because (1) Fidis failed to contact an Equal Employment Opportunity ("EEO") counselor within thirty days of the discrimination, as required under 29 C.F.R. § 1613.214(a)(1)(i), (2) Fidis failed to file a complaint within fifteen days from the date she received the Notice of Final Interview, as required under 29 C.F.R. § 1614.106(b), and (3) no grounds for tolling existed.  After reviewing the record and the parties' briefs, we agree with the district judge's conclusion, and therefore AFFIRM.  We must reject Fidis's attempt to introduce a statement from the EEO counselor who handled her complaint because it is unsworn and conclusory, see Fed.R.Civ.P. 56(e), and because it was neither admitted into evidence before the district court, nor added by stipulation of both parties to the record on appeal.   Torrington Co. v. Local Union 590, 803 F.2d 927, 932 (7th Cir.1986).


2
AFFIRMED.



*
 After an examination of the briefs and the record, we have concluded that oral argument is unnecessary;  accordingly, the appeal is submitted on the briefs and the record.  See Fed.R.App.P. 34(a);  Cir.R. 34(f)